DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election, without traverse, of Group I directed to claims 1-14 is acknowledged.  Applicant’s election of species A is acknowledged.  Accordingly, claims 15-20 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-12 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Srinivasan et al., U.S. Pre Grant Publication 2012/0183723.
	Regarding claims 9 and 14, Srinivasan discloses a binder composition for fiberglass insulation [0013].  Paragraph 0011 discloses that the binder composition includes at least one polyamidoamine prepolymer and one or more unsaturated carboxylic acids. Paragraph 0018 discloses that the polyamidoamine prepolymer is produced by reacting one or more polyalkylene polyamines with one or more diacids [carboxyl group] wherein the diacid can include malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid [all of which are carboxyl acids]. Paragraph 0025 discloses that the unsaturated carboxylic acids can include maleic acid, citraconic acid, fumaric acid and itaconic acid [all of which are polycarboxylic acids as they contain two (2) -COOH moieties].  Paragraph 0067 discloses that the binder composition can include one or more carbohydrate [polyhydroxy aldehyde or polyhydroxy ketone].  Paragraph 0075 discloses that the binder composition is formaldehyde-free.  Paragraph 0099 discloses an acid catalyst in composition.  Paragraph 0100 discloses that the binder composition is a cured composition.

	Regarding claim 10, paragraph 0067 discloses that the aldehyde or ketone is dextrose.

	Regarding claim 11, paragraph 0018 discloses a polyalkylene polyamine.

	Regarding claim 12, paragraph 0018 discloses that the polyamidoamine prepolymer is produced by reacting one or more polyalkylene polyamines with one or more diacids [carboxyl group] wherein the diacid can include malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid [all of which are carboxyl acids].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly, U.S. Pre Grant Publication 2010/0129640 in view of Srinivasan et al., U.S. Pre Grant Publication 2012/0183723.
	Regarding claims 1 and 4-5, Kelly discloses a formaldehyde-free binder composition [abstract and 0036].  Paragraphs 0049-0050 disclose that the composition includes at least one reducing sugar [aldehyde/ketone] wherein the reducing sugar can include dextrose.  Paragraph 0061 discloses that the composition further includes a polybasic carboxylic acid such as citric acid.  Paragraph 0063 discloses that the binder composition further includes a polyamine.  Paragraph 0066 discloses that the composition further includes a catalyst such as ammonium sulfate [salt of sulfuric acid].  Paragraph 0072 discloses that the binder composition can include glass fibers.  Paragraph 0008 discloses a cured binder composition.
	Kelly is silent to the composition comprising an amino-amide compound.  Kelly does disclose that the binder composition can include a polyamine.  Paragraph 0117 of Kelly discloses that the binder composition has improved hot-dry tensile strength and greatly improved wet-tensile strength.  Srinivasan discloses a binder composition for fiberglass insulation [0013].  Paragraph 0011 discloses that the binder composition includes at least one polyamidoamine prepolymer and one or more unsaturated carboxylic acids. Paragraph 0018 discloses that the polyamidoamine prepolymer is produced by reacting one or more polyalkylene polyamines with one or more diacids [carboxyl group] wherein the diacid can include malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid [all of which are carboxyl acids]. Paragraph 0025 discloses that the unsaturated carboxylic acids can include maleic acid, citraconic acid, fumaric acid and itaconic acid [all of which are polycarboxylic acids as they contain two (2) -COOH moieties].  Paragraph 0067 discloses that the binder composition can include one or more carbohydrate [polyhydroxy aldehyde or polyhydroxy ketone].  Paragraph 0075 discloses that the binder composition is formaldehyde-free.  Paragraph 0099 discloses an acid catalyst in composition.  Paragraph 0100 discloses that the binder composition is a cured composition.  	Paragraph 0012 of Srinivasan discloses that the binder composition including at least one polyamidoamine prepolymer can include fiberglass to form a composite wherein the composite has improved physical properties such as dry tensile strength and/or hot-wet tensile strength.  Kelly and Srinivasan are both directed to a binder composition including an aldehyde or ketone; a polyamine; a polycarboxylic acid and a catalyst including a salt of an inorganic acid wherein the binder composition has improved dry and/or hot-wet tensile strength.  Thus, Kelly and Srinivasan are analogous art.  One of ordinary skill in the art at the time of the invention would utilize the polyamidoamine prepolymer of Srinivasan as the polyamine in Kelly for the benefit of enhanced dry and/or hot-wet tensile strength.

	Regarding claims 2-3, Kelly discloses in paragraphs 0049-0050 that the composition includes at least one reducing sugar [aldehyde/ketone] wherein the reducing sugar can include dextrose.

	Regarding claims 6-7, paragraph 0061 of Kelly discloses that the composition further includes a polybasic carboxylic acid such as citric acid.  

	Regarding claim 8, paragraph 0066 of Kelly discloses that the composition further includes a catalyst such as ammonium sulfate [salt of sulfuric acid].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al., U.S. Pre Grant Publication 2012/0183723 in view of Kelly, U.S. Pre Grant Publication 2010/0129640.
	Srinivasan, above, remains relied upon for claim 9.  Srinivasan is silent to the catalyst comprising a salt of a sulfuric acid.  Srinivasan does disclose that the binder composition includes an acid catalyst such as ammonium chloride [salt of hydrochloric acid [inorganic acid]].  Paragraph 0012 of Srinivasan discloses that the binder composition including at least one polyamidoamine prepolymer can include fiberglass to form a composite wherein the composite has improved physical properties such as dry tensile strength and/or hot-wet tensile strength.  	Kelly discloses a formaldehyde-free binder composition [abstract and 0036].  Paragraphs 0049-0050 disclose that the composition includes at least one reducing sugar [aldehyde/ketone] wherein the reducing sugar can include dextrose.  Paragraph 0061 discloses that the composition further includes a polybasic carboxylic acid such as citric acid.  Paragraph 0063 discloses that the binder composition further includes a polyamine.  Paragraph 0066 discloses that the composition further includes a catalyst such as a salt of an inorganic acid such as sulfuric acid or hydrochloric acid.   Paragraph 0072 discloses that the binder composition can include glass fibers.  Paragraph 0008 discloses a cured binder composition. Paragraph 0117 of Kelly discloses that the binder composition has improved hot-dry tensile strength and greatly improved wet-tensile strength.  Srinivasan and Kelly are both directed to a binder composition including an aldehyde or ketone; a polyamine; a polycarboxylic acid and a catalyst including a salt of an inorganic acid wherein the binder composition has improved dry and/or hot-wet tensile strength.  Thus, Srinivasan and Kelly are analogous art.  Srinivasan discloses that the catalyst can include ammonium chloride [ammonium salt of inorganic acid [hydrochloric acid]].  One of ordinary skill in the art at the time of the invention would utilize an ammonium salt of sulfuric acid such as ammonium sulfate of Kelly as a simple substitution for the ammonium chloride of Srinivasan as the simple substitution would have yielded predictable results as both Srinivasan and Kelly disclose the use of ammonium salts of inorganic acids as the acid catalyst in the binder compositions.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786